DETAILED ACTION
This Office Action is taken in response to Applicants’ Amendment and Remarks filed on 7/6/2021.  
Terminal Disclaimer filed on 7/6/2021 has been approved.
Allowable Subject Matter
1.	Claims 1-20 are allowed as explained below.
Reasons for Allowance
2.	Independent claim 1 recites the limitation "a doped dielectric layer disposed directly on the first source/drain feature, the doped dielectric layer being doped with a second dopant of a second conductivity that is opposite the first conductivity".
Independent claim 8 recites the limitation "a doped dielectric layer extending from the gate dielectric isolation feature to at least one of the first and second source/drain features".
Independent claim 15 recites the limitation "a doped dielectric layer disposed directly on the first source/drain feature".
None of the prior art teaches or suggests the above cited limitation in combination with other limitations in the claims, respectively.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is 571-270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816